DEMETRIUS WILLIAMS
                                 TDCJ-ID #1824940
                               ALFRED HUGHES UNIT
                                  Rt.2 Box 4400
                              GATESVILLE,TX. 76597



March 19,2015



Clerk of Court of Criminal Appeals
Mr.Abel Acosta
P.O.Box 12308
Austin,Texas 78711                                         COURT OF(mmtLNfmB
                                                                    2 5 2015
RE:State of Texas V.   Demetrius Williams
   Cause No.1308742
                                                            AMAeo6te,ctofc
   Appellate NO.01-12-01084-CR


Dear Clerk/

I am writing in regards to information concerning the dates I filed for
extentions to file a Petition for Discretionary Review with the Court of
Criminal Appeals.
The First District Court of Appeals Affirmed my conviction in an unpublished
opinion on January 7,2014.Williams V. State,No.01-12-01084-CR,2014 WL 60723,
at *3,Mandate of affirmance was issued on May 2,2014.
I wrote the Court of Criminal Appeals requesting an extension of time to file
my PDR 2 times and both times it was granted but I could not do so because
I was benched warranted to a county that I had no access to the law library/
therefore,I failed to file one sir.At this point I've exhausted all of my
state remedies in that regard,and I am in need of the following information:

l)The dates I requested the extension to file my PDR and
2)The dates I was granted extensions to file my PDR.


Your cooperation concerning this matter shall be highly appreciated sir.


Thank You,



Demetrius Williams